Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,037,828 B2 to Yu et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the parent patent renders obvious the current or instant applicant.

Regarding independent claim 1: Yu teaches (e.g., Claims 1-20) a semiconductor device comprising: 
a plurality of semiconductor layers disposed over a semiconductor substrate (Claim 1, Lines 1-3); 
a gate electrode wrapping around each semiconductor layer of the plurality of semiconductor layers (Claim 1, Lines 4-5); and
epitaxial layers disposed over the semiconductor substrate on opposing sides of the gate electrode (Claim 1, Lines 6-7, source/drain structure represent the epitaxial), 
wherein each of the semiconductor layers includes an inner layer comprising Si and Ge having a first concentration of Ge, and 
two opposing outer layers comprising Si and Ge having a second concentration of Ge, wherein the second concentration of Ge is greater than the first concentration of Ge (Claim 1, Lines 8-20). 
Regarding claim 2: Yu teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the first concentration is more than 10 atomic%  and less than 50 atomic% and the second concentration is more than 30 atomic% and less than 90 atomic% (Claim 4). 
Regarding claim 3: Yu teaches the claim limitation of the semiconductor device of claim 2, on which this claim depends,
wherein a thickness of each of the outer layers is smaller than a thickness of the inner layer (Claim 5).
Regarding claim 4: Yu teaches the claim limitation of the semiconductor device of claim 3, on which this claim depends,
wherein a thickness of the inner layer is 3 nm to 15 nm (Claim 5). 
Regarding claim 5: Yu teaches the claim limitation of the semiconductor device of claim 3, on which this claim depends,
 wherein a thickness of each of the outer layers is 0.5 nm to 2 nm (Claim 5). 
Regarding claim 6: Yu teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the epitaxial layers wrap around the at least one of the plurality of semiconductor layers (Claim 6).
Regarding claim 7: Yu teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends,
further comprising insulating sidewalls between the epitaxial layers and the gate electrode (Claim 1).
Regarding claim 8: Yu teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein: the gate structure comprises a high-k dielectric layer and a metal gate electrode layer, and
both the inner layer and the outer layers are in contact with the high-k dielectric layer (Claim 8). 
Regarding claim 9: Yu teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the outer layers are disposed on an upper and a lower surface of the inner layer (Claim 9). 
Regarding independent  claim 10: Yu teaches (e.g., Claims 1-20) a semiconductor device, comprising: 
a plurality of semiconductor wires disposed over a substrate in a stack arranged along a first direction, the first direction extending substantially perpendicular to a main surface of the substrate (Claim 10, Lines 1-5); 
an epitaxial layer in contact with ends of the semiconductor wires (Claim 1, Lines 6-7); and 
a gate electrode layer wrapping around a channel region of the semiconductor wires (Claim 10, Lines 8-9), 
wherein each semiconductor wire comprises an inner layer and two opposing outer layers, 
wherein the inner layer and the outer layers comprise Si and Ge, and the outer layers have a greater concentration of Ge than the inner layer, and wherein a thickness of the inner layer is greater than a thickness of either of the outer layers (Claim 10, Lines 13-27).
Regarding claim 11: Yu teaches the claim limitation of the semiconductor device of claim 10, on which this claim depends,
 wherein the first concentration is more than 10 atomic and less than 50 atomic and the second concentration is more than 30 atomic and less than 90 atomic% (Claim 12; x and y can take on the atomic values specified).
Regarding claim 12: Yu teaches the claim limitation of the semiconductor device of claim 10, on which this claim depends,
wherein a thickness of the inner layer is 3 nm to 15 nm (Claim 13).
Regarding claim 13: Yu teaches the claim limitation of the semiconductor device of claim 12, on which this claim depends,
wherein a thickness of each of the outer layers is 0.5 nm to 2 nm (Claim 13). 
Regarding claim 14: Yu teaches the claim limitation of the semiconductor device of claim 10, on which this claim depends,
further comprising insulating sidewalls between the epitaxial layer and the gate electrode layer (Claim 15). 
Regarding claim 15: Yu teaches the claim limitation of the semiconductor device of claim 10, on which this claim depends,
further comprising a bottom fin structure disposed over the substrate, over which the plurality of semiconductor wires are disposed (Claim 10). 
Regarding independent claim 16: Yu teaches (e.g., Claims 1-20) a semiconductor device, comprising: 
a first plurality of nanowires and a second plurality of nanowires, 
wherein both of the first plurality of nanowires and the second plurality of nanowires extend along a first direction and are stacked along a second direction substantially perpendicular to the first direction (Claim 17, Lines 1-7); and 
first and second gate structures wrapped around each nanowire of the first and second plurality of nanowires, respectively (Claim 17, Lines 8-11), 
wherein each nanowire of the first plurality of nanowires are composed of a first semiconductor sublayer comprising Si and Ge having a first concentration of Ge, and
second semiconductor sublayers disposed on opposing sides of the first semiconductor sublayer comprising Si and Ge having a second concentration of Ge, wherein the second concentration of Ge is greater than the first concentration of Ge, and 
each nanowire of the second plurality of nanowires is composed of one of either Si or Ge Claim 17, Lines 12-30). 
Regarding claim 17: Yu teaches the claim limitation of the semiconductor device of claim 16, on which this claim depends,
wherein the first semiconductor sublayer is made of Si1-yGey, where 0.1 (Claim 19) 
Regarding claim 18: Yu teaches the claim limitation of the semiconductor device of claim 16, on which this claim depends,
wherein the second semiconductor sublayers are made of Si1-xGex, where 0.3 (Claim 19)
Regarding claim 19: Yu teaches the claim limitation of the semiconductor device of claim 16, on which this claim depends,
wherein the first semiconductor sublayer is thicker than each of the second semiconductor sublayers (Claim 20).
Regarding claim 20: Yu teaches the claim limitation of the semiconductor device of claim 19, on which this claim depends,
 wherein each nanowire of the second plurality of nanowires is thicker than first semiconductor sublayer (Claim 20, thicker and thinner are obvious variant of each other). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (US 20170358665 A1).
Regarding independent claim 1: Song teaches (e.g., Figs. 1-226) a semiconductor device comprising: 
a plurality of semiconductor layers (Fig. 7, [0043] and [0048] 160S including 160t/160m/160b and 120S) disposed over a semiconductor substrate ([0038] and [0045]: 101); 
a gate electrode ([0046]: 130) wrapping around each semiconductor layer of the plurality of semiconductor layers (Fig. 4, 160t/160m/160b); and
epitaxial layers ([0023], [0072] and [0082]: 105) disposed over the semiconductor substrate on opposing sides of the gate electrode (130), 
wherein each of the semiconductor layers includes an inner layer comprising Si and Ge having a first concentration of Ge ([0048]-[0052]: 160t/160b; first germanium concentration level Ge1), and
two opposing outer layers ([0048]-[0052]: 160t and 160b) comprising Si and Ge having a second concentration of Ge ([0048]-[0052]:  Fig. 7 and Fig. 8A, germanium concentration level Ge2 ), 
wherein the second concentration of Ge is greater than the first concentration of Ge ([0048]-[0052]: second concentration level Ge2 is greater than first concentration of Ge at level Ge1). 
Regarding claim 2: Song teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the first concentration is more than 10 atomic% and less than 50 atomic% ([0052]: first concentration is 23% to 25%) and 
the second concentration is more than 30 atomic% and less than 90 atomic% ([0052]: second concentration is range of about 33% to about 35%). 
Regarding claim 3: Song teaches the claim limitation of the semiconductor device of claim 2, on which this claim depends,
wherein a thickness of each of the outer layers is smaller than a thickness of the inner layer (Fig. 7, [0046] and [0048]).
Regarding claim 4: Song teaches the claim limitation of the semiconductor device of claim 3, on which this claim depends,
wherein a thickness of the inner layer is 3 nm to 15 nm ([0049]: inner layer 160m is 8 nm). 
Regarding claim 5: Song teaches the claim limitation of the semiconductor device of claim 3, on which this claim depends,
wherein a thickness of each of the outer layers is 0.5 nm to 2 nm ([0049]: outer layers portion 160t and the lower portion 160b are about 2 nm). 
Regarding claim 6: Song teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the epitaxial layers wrap around the at least one of the plurality of semiconductor layers ([0017]-[0018], [0021], [0023], [0084] and [0087]: this meets the claim limitation of wrapping around at least one of the plurality of semiconductor layers).
Regarding claim 7: Song teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends,
further comprising insulating sidewalls ([0016], [0019]-[0020], [0041] and [0093]: 140) between the epitaxial layers (105) and the gate electrode (Fig. 2, [0093]: 130).
Regarding claim 8: Song teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein: the gate structure comprises a high-k dielectric layer ([0031]: 112) and a metal gate electrode layer ([0026]: 130), and
both the inner layer and the outer layers are in contact with the high-k dielectric layer (Figs. 1-3; [0026], [0031]-[0035]). 
Regarding claim 9: Song teaches the claim limitation of the semiconductor device of claim 1, on which this claim depends,
wherein the outer layers are disposed on an upper and a lower surface of the inner layer (Figs. 1-3; [0026], [0031]-[0035]). 
Regarding independent  claim 10: Song teaches (e.g., Figs. 1-26) a semiconductor device, comprising: 
a plurality of semiconductor wires (Fig. 7, [0046] and [0048]: 160S including 160t/160m/160b and 120S) disposed over a substrate ([0038] and [0045]: 101) in a stack arranged along a first direction (vertical direction),
the first direction extending substantially perpendicular to a main surface of the substrate (vertical direction extending substantially perpendicular to a main surface of the substrate 101); 
an epitaxial layer ([0023], [0072] and [0082]: 105) in contact with ends of the semiconductor wires (160t/160m/160b and 120S); and 
a gate electrode layer ([0046]: 130) wrapping around a channel region of the semiconductor wires (Fig. 4, 160t/160m/160b), 
wherein each semiconductor wire comprises an inner layer and two opposing outer layers (Figs. 1-7: [0046] and [0048]: 160S includes inner and outer layer as shown, 160t/160m/160b), 
wherein the inner layer and the outer layers comprise Si and Ge ([0048]-[0052]: 160m), and 
the outer layers have a greater concentration of Ge than the inner layer ([0048]-[0052]: outer layer 160t/160b concentration level Ge2 is greater than inner layer 160m concentration of Ge at level Ge1), and 
wherein a thickness of the inner layer is greater than a thickness of either of the outer layers (Fig. 7: thickness of the inner layer 160m is greater than a thickness of either of the outer layers 160t and 160b).
Regarding claim 11: Song teaches the claim limitation of the semiconductor device of claim 10, on which this claim depends,
wherein the first concentration is more than 10 atomic and less than 50 atomic ([0052]: first concentration is 23% to 25%) and the second concentration is more than 30 atomic and less than 90 atomic% ([0052]: second concentration is range of about 33% to about 35%).
Regarding claim 12: Song teaches the claim limitation of the semiconductor device of claim 10, on which this claim depends,
wherein a thickness of the inner layer is 3 nm to 15 nm ([0049]: inner layer 160m is 8 nm).
Regarding claim 13: Song teaches the claim limitation of the semiconductor device of claim 12, on which this claim depends,
 wherein a thickness of each of the outer layers is 0.5 nm to 2 nm ([0049]: outer layers portion 160t and the lower portion 160b are about 2 nm). 
Regarding claim 14: Song teaches the claim limitation of the semiconductor device of claim 10, on which this claim depends,
further comprising insulating sidewalls ([0016], [0019]-[0020], [0041] and [0093]: 140) between the epitaxial layer (105) and the gate electrode layer (130). 
Regarding claim 15: Song teaches the claim limitation of the semiconductor device of claim 10, on which this claim depends,
further comprising a bottom fin structure ([0057] and [0061]: portion of substrate 101 protruding forms a fin, Figs. 5, 11-12) disposed over the substrate (101), over which the plurality of semiconductor wires (Fig. 7, [0046] and [0048]: 160S including 160t/160m/160b and 120S) disposed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0358665 A1) in view of Chang et al. (US 2014/0151639 A1).
Regarding independent claim 16: Song teaches (e.g., Figs. 1-226) a semiconductor device, comprising: 
a first plurality of nanowires and a second plurality of nanowires ([0023]-[0027], 160t/160m/160b and 120S), 
wherein both of the first plurality of nanowires and the second plurality of nanowires extend along a first direction and are stacked along a second direction substantially perpendicular to the first direction (vertical direction extending substantially perpendicular to a main surface of the substrate 101, the second direction is the X-direction, as shown in Fig. 9, [0027], [0062]); and 
first and second gate structures ([0046]: 130) wrapped around each nanowire of the first and second plurality of nanowires, respectively (Figs. 1-4, 120, 160t/160m/160b), 
wherein each nanowire of the first plurality of nanowires are composed of a first semiconductor sublayer comprising Si and Ge having a first concentration of Ge ([0048]-[0052]: first semiconductor sublayer 160t/160b having first germanium concentration level Ge1), and
second semiconductor sublayers disposed on opposing sides of the first semiconductor sublayer comprising Si and Ge having a second concentration of Ge ([0048]-[0052]:  Fig. 7 and Fig. 8A, sublayer 160m having germanium concentration level Ge2 ), 
wherein the second concentration of Ge is greater than the first concentration of Ge, and each nanowire of the second plurality of nanowires is composed of one of either Si or Ge ([0048]-[0052]: second concentration level Ge2 is greater than first concentration of Ge at level Ge1, [0045], [0051] and [0075]: each nanowire of the second plurality of nanowires is composed of one of either Si or Ge). 
Alternatively, should the interpretation of “a first plurality of nanowires and a second plurality of nanowires” intended to mean two separate semiconductor devices,
Song does not expressly teach a second plurality of nanowires and each nanowire of the second plurality of nanowires is composed of one of either Si or Ge”.
However, Chang teaches this limitation below,
Chang teaches (e.g., Figs. 1-18B) a semiconductor device comprising a first plurality of nanowires ([0091]: 120N, 130S), a second plurality of nanowires ([0105]: 230N,230S) and each nanowire of the second plurality of nanowires is composed of one of either Si or Ge (Abstract, [0060], [0091], [0105], [0119] and [0132]: [0132]: two array of nanowires, including two different types of semiconductor materials, i.e., the silicon-germanium alloy and the germanium-free silicon material)
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Song, the device comprising a second plurality of nanowires and each nanowire of the second plurality of nanowires is composed of one of either Si or Ge, as taught by Chang, for the following benefits (Chang: [0132]: The two different types of semiconductor materials can be selected to independently optimize device performance of p-type field effect transistors including a nanomesh structure of semiconductor nanowires of one of the two semiconductor materials, and n-type field effect transistors including a nanomesh structure of semiconductor nanowires of the other of the two semiconductor materials. Further, the nanomesh structures enable vertical stacking of semiconductor nanowires, and consequent increase of on-current per unit device area).
Regarding claim 17: Song and Chang teach the claim limitation of the semiconductor device of claim 16, on which this claim depends,
wherein the first semiconductor sublayer is made of Si1-yGey, where 0.1 (Song: [0052]) 
Regarding claim 18: Song and Chang teach the claim limitation of the semiconductor device of claim 16, on which this claim depends,
wherein the second semiconductor sublayers are made of Si1-xGex, where 0.3 (Song: [0052])
Regarding claim 19: Song and Chang teach the claim limitation of the semiconductor device of claim 16, on which this claim depends,
wherein the first semiconductor sublayer is thicker than each of the second semiconductor sublayers (Fig. 7, [0046] and [0048]: first semiconductor sublayer 160m is thicker than each of the second semiconductor sublayers 160t/160b).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0358665 A1) in view of Chang et al. (US 2014/0151639 A1) as applied above and further in view of Lee et al. (US 2017/0140933 A1).
Regarding claim 20: Song and Chang teach the claim limitation of the semiconductor device of claim 19, on which this claim depends.
Song as modified by Chang dopes not expressly teach that each nanowire of the second plurality of nanowires is thicker than first semiconductor sublayer. 
However, Lee teaches (e.g., Figs. 3A-3F) a similar device comprising a first plurality of nanowires and a second plurality of nanowires ([0050]: 308 and 304 respectively),
wherein each nanowire of the second plurality of nanowires is thicker than first semiconductor sublayer ([0033]: 304 has an increased thickness and is greater than 308 the sublayer in region 306).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Song as modified by Chang, each nanowire of the second plurality of nanowires being thicker than first semiconductor sublayer, as taught by Lee for the benefit of adapting the thickness of the desired nanowire based on desired electronic device characteristics (Lee: [0022] The different characteristics of the second semiconductor stack 120 can be designed for specific types of transistors. As described above, an integrated circuit typically includes transistors for different functions. Some functions, such as input/output may benefit from a thicker channel).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/           Examiner, Art Unit 2826